       Case 2:18-cv-02362-JDW Document 34-1 Filed 02/06/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANIELLE ALSTON,                              :
                                              :
                      Plaintiff,              :
                                              :
                              v.              :      Civil Action No. 18-2362
                                              :
LT. BRIAN DOUGHERTY,                          :
                                              :
                      Defendant.              :



                         STATEMENT OF UNDISPUTED FACTS

       Defendant, Lt. Brian Dougherty, hereby submits the following Statement of Undisputed

Facts in connection with his Motion for Summary Judgment.

       1. Defendant, Lt. Brian Dougherty, holds the position of Police Lieutenant in the 35th

          district of the Philadelphia Police Department. See Dep. of Def. Lt. Dougherty, p.

          9:13-17, attached as Exhibit “1.”

       2. Defendant supervised Plaintiff Sgt. Danielle Alston at the Police Department from

          approximately 2016, until her termination from employment in 2018. See Dep. of

          Plaintiff, p. 16:12-17, attached as Exhibit “2.”

       3. Plaintiff began her training at the Philadelphia Police Academy in 2006, and was

          assigned to the 35th district of the Philadelphia Police Department in 2016. Id.

       4. The surviving counts of Plaintiff’s lawsuit allege that Defendant subjected her to a

          discriminatory, hostile work environment on the basis of her sex and race, pursuant to

          42 U.S.C. Section 1983. See the Court’s February 8, 2019 Order, Doc. Entry 11.

       5. Plaintiff has not pled that she was subjected to an adverse employment action. See

          Am. Compl., Docket Entry 7.
Case 2:18-cv-02362-JDW Document 34-1 Filed 02/06/20 Page 2 of 4




6. In or around April 2017, Plaintiff and her coworker, Sgt. Gorman, had a dispute

   regarding Sgt. Gorman’s attempt to call out of work for an upcoming shift. Plaintiff

   was unable to cover the shift for Sgt. Gorman, as the Police Department had

   previously approved her request for vacation time during that shift. See Dep. of Def.

   Lt. Dougherty, p. 41:8-23.

7. Thereafter, Sgt. Gorman reported to Def. that he and Plaintiff, his coworker, had a

   dispute regarding Gorman’s inability to find coverage for the shift for which he

   wished to call out. See Dep. of Def. Lt. Dougherty, pp. 41:8-23; 48:14-23.

8. On or about September 16, 2017, Def. Lt. Dougherty received a time-dissolving

   photograph from his uncle via Snapchat, a social media smartphone application,

   depicting a hot dog placed between Defendant’s uncle’s upper thighs. See Dep. of

   Def. Lt. Dougherty, pp. 27:20-28:11.

9. Defendant took a screenshot of the aforesaid message with the intention of sharing it

   with his wife, who did not have access to Defendant’s uncle’s Snapchat account. See

   Dep. of Def. Lt. Dougherty, p. 29:4-9; see also Exhibit “3.”

10. Defendant than accidentally forwarded the screenshot to Plaintiff, rather than his

   wife, as he and Plaintiff had been exchanging work-related text messages

   immediately prior thereto. See Dep. of Def. Lt. Dougherty, p. 30:5-23.

11. Minutes later, Defendant discovered that he had accidentally sent the photograph to

   Plaintiff. Defendant apologized both in-person and via text message for the error, and

   Plaintiff replied, via text message, “no problem, hilarious lol [sic.]” See Dep. of Def.

   Lt. Dougherty, pp. 34:34 -35:5.




                                         2
        Case 2:18-cv-02362-JDW Document 34-1 Filed 02/06/20 Page 3 of 4




       12. For reasons unrelated to the text message, Plaintiff was later terminated for violation

          of Defendant’s timekeeping and use of sick time policies. See Dep. of Plaintiff,

          p.46:15-19.

       13. Although the Philadelphia Police Department has a well-established avenue for

          employees to report discrimination and have such reports investigated, Plaintiff never

          reported the alleged sex-based and race-based discrimination to Police Internal

          Affairs.




Respectfully Submitted,

                                                             CITY OF PHILADELPHIA
                                                             LAW DEPARTMENT

Date: February 6, 2020                                 BY:     s/ Erica Kane
                                                             Erica E. Kane, Esq.
                                                             Assistant City Solicitor
                                                             Pa. Attorney ID No. 319982
                                                             City of Philadelphia Law Dept.
                                                             1515 Arch St., 16th Fl.
                                                             Philadelphia, PA 19102
                                                             (215) 683-5079
                                                             Erica.Kane@phila.gov




                                                3
        Case 2:18-cv-02362-JDW Document 34-1 Filed 02/06/20 Page 4 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANIELLE ALSTON,                           :
                                           :
                     Plaintiff,            :
                                           :
                             v.            :       Civil Action No. 18-2362
                                           :
CITY OF PHILADELPHIA,                      :
                                           :
                     Defendant.            :



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the foregoing Motion for Summary Judgment,

Memorandum of Law and Proposed Order has been filed electronically and is available for

viewing and downloading.



                                                          Respectfully Submitted,

                                                          CITY OF PHILADELPHIA
                                                          LAW DEPARTMENT

Date: February 6, 2020                              BY:    s/ Erica Kane
                                                          Erica E. Kane, Esq.
                                                          Assistant City Solicitor




                                               4
